Citation Nr: 0907832	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1967.  He was awarded the Purple Heart Medal.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO denied the appellant's claim for service 
connection for the cause of the Veteran's death.  The 
appellant timely appealed the RO&IC's adverse September 2004 
rating action, and this appeal ensued. 

In May 2006, the appellant testified before a Decision Review 
Officer at the Philadelphia, Pennsylvania RO&IC.  A copy of 
the hearing transcript has been associated with the claims 
file.  

In May 2007, the appellant failed to report for a hearing 
before a Veterans Law Judge at the Philadelphia, Pennsylvania 
RO&IC.  As the appellant has not provided any explanation for 
her failure to report, her hearing request is, therefore, 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The Board has determined that prior to any further appellate 
review, additional substantive and procedural development, as 
set forth below, is required on the issue of entitlement to 
service connection for the cause of the Veteran's death.

I.  Substantive Development

In this case, the appellant has maintained, in written 
statements and in oral testimony, that the Veteran's fatal 
carcinoma of the head and neck was the direct result of his 
combat service in the Republic of Vietnam, to include Agent 
Orange exposure.  (See, VA Form 21-4238, Statement in Support 
of Claim, dated and signed by the appellant in February 
2005).  

The Veteran's death certificate reflects that he died on 
August 1, 2003 due to (or as a consequence of) head and neck 
carcinoma; no underlying causes of death were listed.  

The Veteran's service medical records are wholly devoid of 
any evidence of cancer, to specifically include carcinoma of 
the head and neck.  (Parenthetically, the Board observes that 
in July 1966, the Veteran was diagnosed as having 
torticollis-rule out meningitis after he complained of a sore 
neck of a sudden onset).  

Post-service VA and private medical evidence reflects that 
the Veteran was initially diagnosed with carcinoma of the 
head and neck in January 2003, decades after he was 
discharged from active duty and several months prior to his 
untimely demise in August 2003.  In January 2003, the Veteran 
was seen at a VA outpatient facility and complained of a neck 
mass that had its onset two weeks previously.  A history of 
heavy tobacco use was noted.  A fine needle aspiration biopsy 
of the neck confirmed squamous cell carcinoma.  (See, January 
and February 2003 VA outpatient reports).   
At the time of his death in August 2003, the Veteran was 
service-connected for the following disabilities:  (1) Post-
traumatic stress disorder (PTSD) (rated as 50 percent 
disabling); (2) Residuals of a gunshot wound of the right 
wrist navicular fracture (rated as 30 percent disabling); (3) 
Residuals of a shell fragment wound to the right chest (rated 
as 20 percent disabling); (4) Residuals of a chest wound with 
right shoulder involvement (rated as 20 percent disabling); 
(5) Scar of the anterior chest wall over the pectoralis major 
muscle on the mid-axillary line (rated as 10 percent 
disabling); (6) Scar of the mid-chest clavicular line (rated 
as 10 percent disabling); (7) Scars of the back, right side 
(rated as 10 percent disabling); (8) Scar of the right hand 
(rated as 10 percent disabling); (9) Transverse scar, right 
anterior axillary line (rated as 10 percent disabling); and 
(10) bilateral hearing loss (rated as noncompensably 
disabling).  

As the Veteran had confirmed service in the Republic of 
Vietnam--as indicated in his service medical records--his 
exposure to Agent Orange is, therefore, presumed.  
38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  Yet, carcinoma of the 
head and neck are not among the diseases or disorders 
eligible for presumptive service connection due to said 
exposure.  38 C.F.R. § 3.309 (2008).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this case, however, there is no medical evidence 
of record addressing whether the Veteran's numerous service-
connected disabilities, caused or materially contributed to 
his untimely death, and the Board is not competent to make 
any inferences as to medical etiology without a solid 
foundation on the record, grounded in medical evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In order to facilitate its decision in this case, it is the 
judgment of the Board that the Veteran's claims file should 
be reviewed by a VA physician, preferably an oncologist, and 
an opinion should be obtained as to whether the Veteran's 
fatal head and neck carcinoma had its onset in service or 
within the first post-service year, or whether any service-
connected disability(ies) contributed materially or 
substantially to his demise.  See 38 C.F.R. § 3.159(c)(4) 
(2008).

II.  Procedural Development 

The record shows that in connection with the appellant's 
claim in this case, the RO&IC issued her correspondence in 
June 2004, which informed her that to substantiate her cause 
of death claim, the evidence must show that the Veteran 
either died in service, or "medical evidence showing that 
the veteran's service connected conditions caused or 
contributed to his death."  The correspondence did not 
inform her of the disabilities for which service connection 
was in effect at the time of death, as outlined in the 
preceding paragraphs, or advise her that the claim could be 
substantiated by evidence showing that the Veteran's service- 
connected disabilities caused or contributed substantially or 
materially to his death.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) (West 2002) notice obligation in 
the context of a claim for dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1310 (West 
2002).  The Court held that, because the RO's adjudication of 
a DIC claim hinges first on whether a Veteran was service-
connected for any condition during his or her lifetime, the 
§ 5103(a) notice in such a claim must include, inter alia, a 
statement of the conditions (if any) for which a Veteran was 
service-connected at the time of his or her death.  Hupp, 21 
Vet. App. at 352-53.

Given the deficiencies in the June 2004 notice provided to 
the appellant in this case, particularly as service 
connection was in effect for numerous disorders when the 
Veteran died, the Board will remand the case for the issuance 
of 38 U.S.C.A. § 5103(a)-compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must 
advise the appellant of the 
disabilities for which service 
connection was in effect at the time of 
the Veteran's death, and explain what 
information or evidence is necessary to 
substantiate a claim for service 
connection for the cause of a Veteran's 
death on the basis of direct and 
secondary service connection.  Hupp, 
supra.  

2.  Arrange for review of the entire 
record by a VA oncologist.

Request that the physician review the 
claims file, including the Veteran's 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that the Veteran's fatal 
head and neck carcinoma had its onset 
in service or within the first post-
service year.

The physician is also requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
Veteran's service- connected PTSD; 
residuals of a gunshot wound of the 
right wrist navicular fracture, 
residuals of a shell fragment wound to 
the right chest, residuals of a chest 
wound with right shoulder involvement, 
scar of the anterior chest wall over 
the pectoralis major muscle on the mid-
axillary line, scar of the mid-chest 
clavicular line, scars of the back, 
right side, scar of the right hand, 
transverse scar, right anterior 
axillary line, and bilateral hearing 
loss contributed materially or 
substantially to the Veteran's death or 
had a material influence in 
accelerating his death.

The rationale for any opinion expressed 
should be provided in the physician's 
report.

3.  Thereafter, the RO&IC should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO&IC 
should re- adjudicate the issue on 
appeal.

If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
appellant and her representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




